Exhibit 10.1

 

 



 

U.S. Small Business Administration
PAYCHECK PROTECTION PROGRAM
Promissory Note (the “Note”)

 

 



 

Lender Sterling National Bank (a subsidiary of Sterling Bancorp.), a national
banking association Lender Address One Jericho Plaza, 3’d Floor, Jericho, New
York 11753 Borrower’ AIR INDUSTRIES MACHINING, CORP. Borrower Address 1460 5TH
AVE, BAY SHORE, NY 11706-4147 Date of Note 5/6/2020 Borrower’s Tax ID #
(EIN/SSN) 112056757

Loan Disbursement Date

 

(To be Completed by Bank at time of Disbursement)

  Loan Amount 1,531,400.00 Loan Interest Rate 1.00% Loan Number/SBA Guaranty
Number 202375647309 / 2375647309

 

1.PROMISE TO PAY:

 

In return for the Loan, Borrower promises to pay to the order of Lender the
principal amount of $ 1,531,400.00, together with interest on the unpaid
principal balance from “Loan Disbursement Date”, calculated at the interest rate
of 1.00%, and all other amounts. required by this Note, until paid in full.

 

2.DEFINITIONS:

 

“Loan” means the loan evidenced by this Note.

“Loan Documents” means the documents related to this Loan signed by Borrower,
Lender and/or SBA.

“Loan Disbursement Date” means the date the loan was funded to Borrower.

“SBA” means the Small Business Administration, an Agency of the United States of
America.

“CARES Act” means the federal Coronavirus Aid, Relief, and Economic Security Act
(Public Law 116-136).

 

3.PAYMENT AND LOAN TERMS:

 

Borrower must make all payments at the place Lender designates. The terms for
this Note are:

 

A.The term of this Loan shall be for a period of two (2) years from the Loan
Disbursement Date. The “Maturity Date” of this loan shall be twenty four (24)
months from the Loan Disbursement Date.

B.Payments under the Loan shall be due and payable monthly. The first payment
under the Loan shall be due seven (7) months from the date of this Note and
shall be due on the same day of each month thereafter. Monthly Loan payments
shall be for principal plus interest. The first six (6) monthly payments due
under the Loan shall be deferred. This initial six (6) month period shall be
referred to as the “Deferral Period”.

C.Interest will accrue from the Loan Disbursement Date (including during the
Deferral Period) at the Interest Rate set forth above until the Loan is paid in
full.

D.Borrower agrees to make repayment of the Loan pursuant to the following terms:
(i) upon expiration of the Deferral Period, the first Loan payment shall be for
the then owing accrued interest, plus 1/18th of Loan principal, (ii) thereafter,
monthly Loan payments shall consist of 1/17th of equal Loan principal, plus then
owing accrued interest; (iii) Loan payments shall continue monthly until the
Loan is paid in full or on the Maturity Date, whichever is sooner; (iv) any Loan
Forgiveness (as defined herein) received by Lender shall be first applied as a
payment against all accrued interest and any late fees due under the Loan, and
then to principal.

E.There are no prepayment penalties for the Loan. Borrower may repay all or a
portion of this Loan at any time without penalty.

 



Paycheck Protection Program NotePage 1 of 4Rev. April 2020



 

 

F.Borrower understands that this Loan is originated by Lender to Borrower under
the guidelines of the Small Business Association Paycheck Protection Program
(“PPP” or the “Program”). The guidelines for the Program issued by the SBA,
currently and as same may be revised or amended from time to time, are hereby
incorporated by reference into this Note.

G.Borrower understands that at least 75% of the Loan proceeds MUST be used for
payroll costs and payroll related costs, and that after the application of same,
the use of any remaining Loan proceeds may only be used pursuant to the terms
and conditions of the Program.

H.Any monthly statement sent by the Lender during the Deferral Period will be
for informational purposes only and will not be a demand for payment. Borrower
agrees that such statement(s) may be delivered by Lender by mail or electronic
means including via email.

I.If any required payment due hereunder is 10 days or more late, Borrower will
be charged 6% of the unpaid portion of the regularly scheduled payment. The late
charge shall be paid to Lender by Borrower to compensate Lender for Lender’s
extra costs and expenses caused by the late payment.

J.Payments will be applied in the following order (i) unpaid interest accrued to
the date of payment; and (ii) the unpaid principal Loan balance. At Lender’s
option, any unpaid late charges, Loan fees or other sums due Lender may be
satisfied from the payment received either (i) before the application of the
payment in the foregoing manner, or (ii) after the application of the payment to
the unpaid principal then due. Borrower will pay Lender at Lender’s address
shown above or at such other place as Lender may designate in writing.

 

4.DEFAULT:

 

Borrower is in default under this Note if Borrower does not make a payment when
due under this Note, or if Borrower:

 

A.Fails to do anything required by this Note and other Loan Documents;

B.Defaults on any other loan or obligation between Borrower and Lender or
between Borrower and SBA;

C.Does not disclose, or anyone acting on Borrower’s behalf does not disclose,
any material fact to Lender or SBA;

D.Makes, or anyone acting on Borrower’s behalf makes, a materially false or
misleading representation to Lender or SBA;

E.Fails to pay any taxes when due;

F.Becomes the subject of a proceeding under any bankruptcy or insolvency law;

G.Has a receiver or liquidator appointed for any part of Borrower’s business or
property;

H.Makes an assignment for the benefit of creditors;

I.Has any adverse change in financial condition or business operation that
Lender believes may materially affect Borrower’s ability to pay this Note;

J.Reorganizes, merges, consolidates, or otherwise changes ownership or business
structure without Lenders prior written consent; or

K.Becomes the subject of a civil or criminal action that Lender believes may
materially affect Borrower’s ability to pay this Note.

 

5.LENDER’S RIGHTS IF THERE IS A DEFAULT:

 

Upon default, and without giving up any of its rights, Lender may:

 

A.Require immediate payment from Borrower of all amounts owing under this Note:

B.Collect all amounts owing from Borrower; or

C.File suit and obtain judgment against Borrower.

 

6.LENDER’S GENERAL POWERS:

 

Upon default, Lender may:

 

A.Incur reasonable expenses to collect amounts due under this Note or enforce
the terms of this Note or any other Loan Document, including reasonable
attorneys’ fees and costs. If Lender incurs such expenses, it may demand
immediate payment from Borrower or add the expenses to the principal balance;
and

B.Release anyone obligated to pay this Note; and

C.Exercise any rights and remedies that it may have in law or equity to enforce
Borrower’s obligations to Lender under this Note and with respect to this
transaction.

 



Paycheck Protection Program NotePage 2 of 4Rev. April 2020



 

 

7.WHEN FEDERAL LAW APPLIES:

 

When SBA is the holder, this Note will be interpreted and enforced under federal
law, including SBA regulations. Lender or SBA may use state or local procedures
for filing papers, recording documents, giving notice, and other purposes. By
using such procedures, SBA does not waive any federal immunity from state or
local control, penalty, tax, or liability. As to this Note, Borrower may not
claim or assert against SBA any local or state law or deny any obligation,
defeat any claim of SBA, or preempt federal law. Prior to the SBA becoming the
holder, this Note will be governed by and construed in accordance with the laws
of the State of New York applicable to agreements made and to be performed
entirely with such state, without regard to its conflict of law pdnciples.

 

8.SUCCESSORS AND ASSIGNS:

 

Under this Note, the term Borrower includes its successors, and the term Lender
includes its successors and assigns.

 

9.GENERAL PROVISIONS:

 

A.All individuals and entities signing this Note are jointly and severally
liable.

B.Borrower waives all suretyship defenses and any trial by jury.

C.Borrower must sign all documents necessary at any time to comply with the Loan
Documents.

D.Lender may exercise any of its rights separately or together, as many times
and in any order it chooses. Lender may delay or forgo enforcing any of its
rights without giving up any rights.

E.Lender may sell, assign or transfer this Note, and the obligations of Borrower
hereunder, to any third party for any reason, without the prior written consent
of Borrower. Borrower may not assign or transfer this Note without the written
consent of Lender.

E.Borrower may not use an oral statement of Lender or SBA to contradict or alter
the written terms of this Note.

F.If any part of this Note is unenforceable, all other parts remain in full
force and effect.

G.To the extent allowed by law, Borrower waives all demands and notices in
connection with this Note, including presentment, demand, protest, and notice of
dishonor.

H.By executing this Note, the undersigned represents and warrants they are an
authorized representative of Borrower and have the authority to obtain the Loan
and accept the terms of this Note on behalf of Borrower. The undersigned’s
signature, on behalf of Borrower, constitutes the Borrower’s consent to the
terms and conditions of this Note and to the valid execution of this Note and no
further action or approvals on behalf of Borrower pursuant to its organizational
or formation documents shall be required in connection with the obtaining of
this Loan and the execution of this Note.

I.Any notices required or permitted to be given hereunder shall be: (i)
personally delivered or (ii) given by registered or certified mail, postage
prepaid, return receipt requested, or (iii) forwarded by overnight courier
service, in each instance addressed to the addresses set forth at the head of
this Note, or such other addresses as the parties may for themselves designate
in writing as provided herein for the purpose of receiving notices hereunder.
All notices shall be in writing and shall be deemed given, in the case of notice
by personal delivery, upon actual delivery, and in the case of appropriate mail
or courier service, upon deposit with the U.S. Postal Service or delivery to the
courier service.

 

10.LOAN FORGIVENESS:

 

The following provisions shall apply to the Loan:

 

A.The Loan and the Borrower’s obligations for repayment of the Loan shall be
strictly subject to the limited loan forgiveness provisions of Section 1106 of
the CARES Act, and the SBA Interim Final Rule dated April 2, 2020 and any
amendments thereto (the “Loan Forgiveness”).

B.The amount of any Loan Forgiveness under this Note shall be determined by and
is strictly subject to the approval of Lender and/or the SBA. To the extent any
Loan Forgiveness for amounts loaned hereunder is not granted, in whole or in
part, for any reason, Borrower shall thereafter remain fully obligated to make
any and all payments due under this Note and to fulfill any and all obligations
of Borrower until satisfied in full.

C.Borrower shall be required to make application with Lender and/or the SBA to
receive any potential Loan Forgiveness. The Borrower shall be required to submit
a Loan Forgiveness application, which application must include proper supporting
documentation verifying the number of full-time employees and the pay rates for
the period described, including payroll tax filings to the IRS and applicable
state, income, payroll, and unemployment insurance filings, cancelled checks,
payment receipts, transcript of accounts, or other documents verifying payments
on covered mortgage loan obligations, lease obligations and utility payments,
plus any other documentation which Lender and/or the SBA deems necessary. Any
potential Loan Forgiveness hereunder cannot occur without the Borrower’s
submission of a complete Loan Forgiveness application.

 



Paycheck Protection Program NotePage 3 of 4Rev. April 2020



 

 

D.Borrower agrees to supply additional information or documentation requested by
Lender during the term of this Note, and Borrower further agrees to cooperate
fully with Lender and/or the SBA to verify eligibility for any Loan Forgiveness.

E.Lender makes no representations or promises to Borrower with respect to any
Loan Forgiveness.

 

11.INDEMNIFICATION:

 

Borrower acknowledges and agrees that Lender is making this Loan to Borrower in
order to provide relief to Borrower under the CARES Act. Borrower hereby
indemnifies and holds harmless Lender from and against any claim, loss,
liability, damage, obligations, penalty, action, judgment, cost, disbursement or
expense of any kind (including, without limitation, attorneys’ fees and
disbursements) that may at any time be imposed on, incurred by, expended by or
asserted against Lender in connection with, or arising out of, or in any way
related to the making of this Loan to Borrower.

 

12.BORROWER’S NAME(S) AND SIGNATURE(S):

 

Electronic acknowledgment of this Note (this “Acknowledgment”) shall be deemed
to be valid execution and delivery as though an original ink or electronic
signature. Borrower and Lender explicitly consent to the electronic delivery of
the terms of the transaction evidenced by this Note and affirm that this
Acknowledgement evidences Borrower’s signature and indicates a present intent to
be bound by the terms of this Note. An electronic image of this Agreement and
the Acknowledgement shall be as effective as an original for all purposes.
Borrower shall be required to provide Lender with an original copy of the Note
signed with a “wet” signature if requested by Lender. Failure to provide the
original Note to Lender will delay or void any potential Loan Forgiveness.

 

PRIOR TO SIGNING THIS NOTE, BORROWER HAS READ AND UNDERSTOOD ALL OF THE TERMS
AND PROVISIONS OF THIS NOTE. BORROWER FURTHER ACKNOWLEDGES RECEIPT OF A COPY OF
THIS NOTE.

 

BY SIGNING BELOW, THE UNDERSIGNED HEREBY CERTIFIES AND ATTESTS THAT THE
INFORMATION CONTAINED IN THE PAYCHECK PROTECTION PROGRAM APPLICATION PROVIDED BY
BORROWER IN CONNECTION WITH THIS LOAN AND IN ANY OTHER CERTIFICATION OR DOCUMENT
PROVIDED TO THE LENDER IN CONNECTION THEREWITH ARE ACCURATE AND THAT THE
BORROWER IS ACTIVE AND IN GOOD STANDING AS OF THE DATE HEREOF.

 

BORROWER: AIR INDUSTRIES MACHINING, CORP.         By: /s/ Luciano Melluzzo
               Name:  Luciano Melluzzo   Its: President & CEO         By: /s/
Luciano Melluzzo   Name: Luciano Melluzzo   Its: President & CEO  

 

 

Paycheck Protection Program Note Page 4 of 4 Rev. April 2020



 